UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-1854



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,

          versus


KOURY CORPORATION,

                                             Defendant - Appellee.



                              No. 01-1005



ARTHUR O. ARMSTRONG,

                                            Plaintiff - Appellant,

          versus


KOURY CORPORATION,

                                             Defendant - Appellee.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. William L. Osteen, District
Judge. (MISC-00-49-1)


Submitted:   April 10, 2001                  Decided:   May 8, 2001
Before MOTZ, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arthur O. Armstrong, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     In these consolidated appeals, Arthur O. Armstrong seeks to

appeal the district court’s orders denying leave to file a com-

plaint and denying reconsideration of the order denying leave to

file a complaint.     We have reviewed the record and the district

court orders and find no reversible error.    Accordingly, we find

the appeals frivolous and affirm.    We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2